Citation Nr: 1734706	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance in 2012 due to wear, tear, and/or irreparable damage caused by knee braces.

(The issue of entitlement to service connection for sleep apnea is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1985 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  


FINDING OF FACT

The Veteran's service connected bilateral knee disabilities require a brace, which tends to wear or year his clothing.


CONCLUSION OF LAW

The criteria for eligibility for a clothing allowance due to the use of knee braces for the year 2012 have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a clothing allowance for the year 2012 because braces he wears for service-connected knee disabilities cause wear and tear to his clothing.  In support, he notes that he had been in receipt of the allowance from 2008 to 2011, and since 2013, but that, for some reason, he was denied in 2012.

Under 38 U.S.C.A. § 1162, VA will pay a clothing allowance to each veteran who because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the Secretary determines tends to wear out or tear the clothing of the veteran.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments.  38 C.F.R. § 3.810(a)(1).

The Veteran is service connected for tendonitis in each knee.  He has used a brace to treat his bilateral knee tendonitis since 2008.  As evident from prior grants of a clothing allowance, VA has found that the brace has caused wear and tear of his clothing in each year except for 2012. At the April 2017 Board hearing, the Veteran noted that he has had the same brace throughout the period when he was receiving the clothing allowance.

The Veteran is certainly competent to discuss the past benefits he has received and the devices he uses to treat his service-connected disabilities.  This device in each year, except for 2012, was found to cause wear and tear to the Veteran's clothing.  Under these circumstances, it is not in keeping with the benefit of the doubt rule to deny the claim.  Therefore, the clothing allowance for the year 2012 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Clothing allowance for the year 2012 is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


